 





Indoor Harvest Corp. 8-K [indq-8k_022018.htm]

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT 

 

This Executive Employment Agreement (the “Agreement”) is made as of February 20,
2018 (the “Effective Date”), between Indoor Harvest Corp (the “Company”) and
Daniel Weadock (the “Executive”).

 

1. Terms of Employment 

 

(a)   Position. Company hereby employs the Executive to serve as the Company’s
Chief Executive Officer, and the Executive accepts such employment with Company,
subject to the terms and conditions of this Agreement.

 

(b)   Duties. Executive shall have such duties and responsibilities as may be
assigned from time to time by the Board of Directors not inconsistent with the
position of Chief Executive Officer. 

 

(c)   Performance. Executive shall faithfully, diligently and to the best of the
Executive’s abilities perform Executive’s duties as determined by the Company
from time to time. 

 

(d)  Permitted Activities. The Executive shall, during the period of Executive’s
employment by the Company, devote his full business time, energy and best
efforts to the business and affairs of the Company. The foregoing
notwithstanding, the parties hereto recognize and agree that the Executive may
engage in passive personal investments and other business activities which do
not conflict with the business and affairs of the Company or interfere with the
Executive’s performance of his duties hereunder. In this regard, the Executive
may participate in the following activities so long as they do not impair the
Executive’s ability to fulfill his obligations under this Agreement:

  

(i)serve as an executive in other business endeavors;



(ii)serve on industry, trade, civic or charitable boards or committees;



(iii)engage in charitable activities and community affairs; and



(iv)manage personal investments, as long as such activities do not materially
interfere with the performance of Executive’s duties and responsibilities.

 

2. Compensation 

 

(i)          Salary and Salary Adjustment. Upon execution of this Agreement, the
Executive will not receive a salary. The Company and the Executive agree that
effective on the business day after the date on which the Company achieves
Capitalization (as hereinafter defined) of $2,000,000 or more, Executive’s
annual base salary will be $100,000. Such annual base salary shall be (i)
payable in cash in accordance with the Company’s customary payroll practices,
but no less often than monthly, and (ii) prorated for any partial year. For
purposes of this Agreement, “Capitalization” means aggregate gross cash proceeds
received by the Company from (a) the Company’s sale of common stock pursuant to
Puts (as such term is defined in the Investment Agreement dated as of October
12, 2017 by and between the Company and Tangiers Global, LLC (the “Investment
Agreement”)) under the Investment Agreement, and/or (ii) any other sale by the
Company of common stock or preferred stock, whether in a public offering or a
private placement.

  

(ii) Stock Awards. 

 

(a)         The Company agrees to grant, as soon as administratively practicable
following execution of this Agreement, to the Executive (or an entity controlled
by the Executive such that the Executive is deemed to be the sole beneficial
owner under Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) a total of 300,000 shares of restricted common
stock.

  



1

 

 

(b)         In addition, the Company agrees to grant to the Executive (or an
entity controlled by the Executive such that the Executive is deemed to be the
sole beneficial owner under Rule 13d-3 promulgated under the Exchange Act) an
aggregate of 1,584,202 shares of restricted common stock of the Company,
consistent with the grant and vesting schedule set forth in the table below;
provided, however, that no grant shall be made, and no shares shall be issued
with respect to any grant, if the Executive is not employed by the Company as an
executive on the respective Date of Grant as set forth in the table below.

  

Date of Grant Number of Shares Date of Vesting February 20, 2018 99,012 May 20,
2018 May 20, 2018 99,012 August 20, 2018 August 20, 2018 99,012 November 20,
2018 November 20, 2018 99,012 February 20, 2019 February 20, 2019 99,012 May 20,
2019 May 20, 2019 99,012 August 20, 2019 August 20, 2019 99,012 November 20,
2019 November 20, 2019 99,012 February 20, 2020 February 20, 2020 99,012 May 20,
2020 May 15, 2020 99,012 August 15, 2020 August 20, 2020 99,012 November 20,
2020 November 20, 2020 99,012 February 20, 2021 February 20, 2021 99,012 May 20,
2021 May 20, 2021 99,012 August 20, 2021 August 20, 2021 99,012 November 20,
2021 November 20, 2021 99,022 February 20, 2022

  

With respect to each grant set forth in the table above, the shares subject to
that grant will only vest if the Executive is employed as an executive of the
Company on the Date of Vesting as set forth in the table above. If the Executive
is not an employed as an executive of the Company on a particular Date of
Vesting, the shares that are subject to that grant will be forfeited by the
Executive.

  

If the Company is acquired by, or merged into and with another entity prior to
the last Date of Vesting set forth above (i.e. February 20, 2022), all shares
issuable to Executive under this Agreement will become fully vested, a
certificate representing the shares shall be issued and shall be
non-forfeitable.

  

(iii)        Incentive Compensation. During the Term (as hereinafter defined) of
this Agreement, the Executive shall be eligible to participate in any
equity-based incentive compensation plan or program adopted by the Board of
Directors.

  

3. Expenses 

 

(a)  Reimbursement. Company shall pay all reasonable travel, dining and other
ordinary, necessary and reasonable business expenses incurred by the Executive
in the performance of Executive’s duties under this Agreement, subject to budget
and/or other limitations or conditions imposed by the Board of Directors.

  

(b)  Substantiation. The Executive shall, as a condition of any such payment or
reimbursement, submit verification, substantiation and documentation of the
nature and amount of such expenses in accordance with the policies of Company
from time to time.

  

4. Representations and Warranties.

  

Each of the Company and the Executive represents and warrants to the other party
that (i) such party is fully authorized and empowered to enter into the
Agreement, (ii) entering into the Agreement and, to such party’s knowledge, the
performance of such party’s obligations under the Agreement will not violate any
agreement between such party and any other person, firm or organization or any
law or governmental regulation.

  

5. Confidential Information

  

(a)  Obligation. The Executive agrees to maintain the strict confidentiality of
all Confidential Information during the Term of this Agreement and thereafter.

  

(b)  Scope. For purposes of this Agreement, “Confidential Information” shall
mean all information and materials of Company, and all information and materials
received by Company from third parties (including but not limited to affiliates,
subsidiaries, chapters, and members of Company), which are not generally
publicly available and all other information and materials which are of a
proprietary or confidential nature, even if they are not marked as such.

  



2

 

 

(c) Survival. This Section 5 shall survive the termination of this Agreement
indefinitely.

  

6. Intellectual Property

  

(a) Ownership. Executive agrees that all copyrights, trademarks, patents, and
other intellectual property rights to works or marks arising in from or in
connection with the Executive’s employment by Company are “work made for hire”
within the definition of Section 101 of the Copyright Act (17 U.S.C. 101) and
shall remain the sole and exclusive property of Company.

  

(b) Assignment of Interest. To the extent any work product is not deemed to be a
work made for hire within the definition of the Copyright Act, Executive with
effect from creation of any and all work product, hereby assigns, and agrees to
assign, to Company all right, title and interest in and to such work product,
including but not limited to copyright, all rights subsumed thereunder, and all
other intellectual property rights, including all extensions and renewals
thereof.

  

(c)  Moral Rights. Executive also agrees to waive any and all moral rights
relating to the work product, including but not limited to, any and all rights
of identification of authorship and any and all rights of approval, restriction
or limitation on use, and subsequent modifications.

 

(d)  Assistance. Executive further agrees to provide all assistance reasonably
requested by Company, both during and subsequent to the Term of this Agreement,
in the establishment, preservation and enforcement of Company’s rights in the
work product.

  

(e)  Return of Property. Upon the termination of this Agreement, Executive
agrees to deliver promptly to Company all printed, electronic, audio-visual, and
other tangible manifestations of work product, including all originals and
copies thereof.

  

7. Non-Solicitation.

  

During the Term of this Agreement and for five years after any termination of
this Agreement, Executive will not, without the prior written consent of the
Company, either directly or indirectly, on Executive’s own behalf or in the
service or on behalf of others, solicit or attempt to solicit, divert or hire
away any person employed by the Company, or any customer of the Company unless
such entity or employee had a previous relationship with the Executive prior to
his position as Executive with the Company.

  

8. Non-Disparagement.

  

Executive will not at any time, during or after the Term of this Agreement,
disparage, defame or denigrate the reputation, character, image, products or
services of the Company, or of any of its affiliates, or, any of its or its
affiliates’ directors, officers, stockholders, members, employees or agents.

  

9. Acknowledgement.

 

Executive expressly acknowledges that the covenants of this Agreement are
supported by good and adequate consideration, and that such covenants are
reasonable and necessary in terms of duration, scope and geographic area to
protect the legitimate business interests of Company.

 



3

 

 

10.  Term of Employment

  

(a)   Initial Term. The term of the Executive’s employment under this Agreement
shall commence on the Effective Date and continue until February 20, 2019,
unless Executive’s employment is sooner terminated by the Board of Directors.

  

(b)   Automatic Renewal. Commencing on February 20, 2019 and on each anniversary
of that date thereafter, the Term shall be extended for an additional one-year
period, unless the Company or the Executive gives the other party at least 30
days’ prior written notice of its intention not to renew this Agreement (the
initial term, as renewed, the “Term”).

  

11.  Termination of Employment

  

(a)    Termination Upon Death. This Agreement shall terminate automatically upon
the death of the Executive.

  

(b)   Automatic Termination Upon Disability. This Agreement shall terminate
automatically upon Total Disability of the Executive. For purposes of this
Agreement, “Total Disability” means the Executive is unable to perform the
duties set forth in this Agreement for a period of 12 consecutive weeks, or 90
cumulative business days in any 12-month period, as a result of physical or
mental illness or loss of legal capacity.

  

(c)  Termination Upon Retirement. The Executive may voluntarily terminate this
Agreement at any time by reason of Retirement. For purposes of this Agreement,
“Retirement” is the cessation by Executive of all full-time employment of any
kind.

  

(d)     Termination by the Company For Cause. The Company shall have the right
to terminate Executive’s employment under this Agreement at any time for Cause,
which termination shall be effective immediately. Termination for “Cause” shall
include termination for:

  

(i)     material breach of this Agreement by Executive;

  

(ii)   intentional nonperformance or misperformance of such duties, or refusal
to abide by or comply with the reasonable directives of his superior officers
and/or the Company’s Board of Directors, or the Company’s policies and
procedures;

  

(iii)  Executive’s gross negligence in the performance of his material duties
under this Agreement;

  

(iv)  Executive’s willful dishonesty, fraud or misconduct with respect to the
business or affairs of the Company, that in the reasonable judgment of the
President and/or the Board of Directors materially and adversely affects the
Company;

 

(v)   Executive’s conviction of, or a plea of nolo contendere to, a felony or
other crime involving moral turpitude; or

  

(vi)  the commission of any act in direct or indirect competition with or
materially detrimental to the best interests of Company that is in breach of
Executive’s fiduciary duties of care, loyalty and good faith to Company.

  

Cause will not, however, include any actions or circumstances constituting Cause
under (i) or (ii) above if Executive cures such actions or circumstances within
30 days of receipt of written notice from the Company setting forth the actions
or circumstances constituting Cause. In the event Executive’s employment under
this Agreement is terminated for Cause, Executive shall thereafter have no right
to receive compensation or other benefits under this Agreement.

  

(e) Termination by the Company Without Cause. The Company may, upon a majority
vote of the Board of Directors, terminate the Executive’s employment under this
Agreement without Cause at any time upon 90 days’ prior written notice to the
Executive, and Executive shall have any right to a claim against the Company for
termination under this provision of the Agreement.

 



4

 

 

(f) Change in Control. For purposes of this Agreement, unless the Board
determines otherwise, a Change of Control of the Company shall be deemed to have
occurred at such time as:

  

(i)    any person (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of voting securities of the Company
representing more than 50% of the Company’s outstanding voting securities or
rights to acquire such securities except for any voting securities issued or
purchased under any employee benefit plan of the Company or its subsidiaries; or

  

(ii)   any sale, lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company; or

 

(iii)  a plan of liquidation of the Company or an agreement for the sale or
liquidation of the Company is approved and completed; or

  

(iv)  the Board determines in its sole discretion that a Change in Control has
occurred, whether or not any event described above has occurred or is
contemplated.

  

12.  Indemnification.

  

The Company shall indemnify the Executive, to the maximum extent permitted by
applicable law and by its certificate of formation, as amended, against all
costs, charges and expenses incurred or sustained by the Executive in connection
with any action, suit or proceeding to which he may be made a party by reason of
being an officer, director or employee of the Company or of any subsidiary or
affiliate of the Company or any other corporation for which the Executive serves
in good faith as an officer, director, or employee at the Company’s request.

  

13.  General Provisions

  

(a)   Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supersedes all prior agreements, representations and
understandings of the parties, written or oral.

  

(b)   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.



 

(c)   Amendment. This Agreement may be amended only by written agreement of the
parties.

  

(d)   Notices. All notices permitted or required under this Agreement shall be
in writing and shall be delivered in person or mailed by first class, registered
or certified mail, postage prepaid, to the address of the party specified in
this Agreement or such other address as either party may specify in writing.
Such notice shall be deemed to have been given upon receipt.

  

(e)    Assignment. This Agreement shall not be assigned by either party without
the consent of the other party.

  

(f)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to its conflict
of laws rules.

 

(g)   No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

  



5

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed this 20th day of
February, 2018.

 



EXECUTIVE THE COMPANY

  

Name: Daniel Weadock Name: Rick Gutshall



 



Signature: /s/ Daniel Weadock Signature: /s/ Rick Gutshall

 

6

 